UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6 (e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 Orbit International Corp. (Name of Registrant as Specified in Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee previously paid with the preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ORBIT INTERNATIONAL CORP. 80 Cabot Court Hauppauge, New York 11788 NOTICE OF 2 To the Stockholders of Orbit International Corp.: The 2013 Annual Meeting of Stockholders of Orbit International Corp. (the “Company”) will be held at the Sheraton Long Island, 110 Vanderbilt Motor Parkway, Smithtown, New York 11788, at 10:00 a.m., Eastern Daylight Savings Time, on June 21, 2013, for the following purposes: 1. To elect six (6) Directors to the Board of Directors to serve until the 2014 Annual Meeting of Stockholders. 2. To ratify the appointment of EisnerAmper LLP as the Company’s independent registered public accounting firm for the Company for the fiscal year ending December 31, 2013. 3. To approve a non-binding advisory resolution supporting the compensation of our named executive officers; 4. To approve a non-binding advisory vote regarding the frequency of future non-binding advisory votes relating to future named executive officer compensation; and 5. To transact such other business as may properly come before the meeting. All stockholders are invited to attend the meeting.Stockholders of record at the close of business on April 26, 2013, the record date fixed by the Board of Directors, are entitled to notice of, and to vote at, the meeting.Representation at the meeting in person or by proxy of at least one-third of all outstanding shares of common stock is required to constitute a quorum. A complete list of stockholders entitled to notice of, and to vote at, the meeting will be open to examination by the stockholders beginning ten days prior to the meeting for any purpose germane to the meeting during normal business hours at the office of the Secretary of the Company at 80 Cabot Court, Hauppauge, New York 11788. Your vote at the meeting is very important to us regardless of the number of shares you own. Whether or not you intend to be present at the meeting, please sign and date the enclosed proxy card and return it in the enclosed envelope. Returning a proxy card will not deprive you of your right to attend the annual meeting and vote your shares in person. Please note, however, that if your shares are held of record by a broker, bank, or other nominee and you wish to vote at the meeting, you must obtain a proxy card issued in your name from that record holder. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD JUNE 21, 2013: THIS NOTICE OF ANNUAL MEETING, PROXY STATEMENT, PROXY CARD AND REPORT ON FORM 10-K FOR THE PERIOD ENDING DECEMBER 31, 2www.orbitintl.com under “Investor Relations”. By Order of the Board of Directors MITCHELL BINDER President and Chief Executive Officer Hauppauge, New York May 13, 2013 ORBIT INTERNATIONAL CORP. 80 Cabot Court Hauppauge, New York 11788 (631) 435-8300 PROXY STATEMENT The accompanying proxy is solicited by the Board of Directors of Orbit International Corp. (the “Company”) for use at the Annual Meeting of Stockholders (the “Annual Meeting”) to be held at 10:00 a.m., Eastern Daylight Savings Time, on June 21, 2013, at the Sheraton Long Island, 110 Vanderbilt Motor Parkway, Smithtown, New York 11788, and any adjournment thereof.This proxy material is being mailed to stockholders commencing on or about May 13, 2013. VOTING SECURITIES; PROXIES The Company will bear the cost of solicitation of proxies.In addition to the solicitation of proxies by mail, certain officers and employees of the Company, without additional remuneration, may also solicit proxies personally by telefax and by telephone.In addition to mailing copies of this material to stockholders, the Company may request persons, and reimburse them for their expenses in connection therewith, who hold stock in their names or custody or in the names of nominees for others to forward such material to those persons for whom they hold stock of the Company and to request their authority for execution of the proxies. One-third of the outstanding shares of the Company’s common stock, par value $.10 per share (the “Common Stock”), present in person or represented by proxy, shall constitute a quorum at the Annual Meeting.The approval of a plurality of the outstanding shares of Common Stock present in person or represented by proxy at the Annual Meeting is required for election of the nominees as directors. For the ratification of EisnerAmper LLP as the independent auditors and accountants for the Company for the year ended December 31, 2013, the affirmative vote of the majority of the outstanding shares of Common Stock present in person or represented by proxy at the Annual Meeting is required for adoption. For the approval of the non-binding advisory resolution supporting the compensation of our named executive officers, as well as the approval of the non-binding advisory vote regarding the frequency of future non-binding advisory votes relating to future named executive officer compensation the affirmative vote of the majority of the outstanding shares of Common Stock present in person or represented by proxy at the Annual Meeting is required for adoption. The form of proxy solicited by the Board of Directors affords stockholders the ability to specify a choice among approval of, disapproval of, or abstention with respect to each matter to be acted upon at the Annual Meeting.Shares of Common Stock represented by the proxy will be voted, except as to matters with respect to which authority to vote is specifically withheld.Where the solicited stockholder indicates a choice on the form of proxy with respect to any matter to be acted upon, the shares will be voted as specified. Abstentions in connection with the vote for the election of directors will not affect the outcome of that vote, while abstentions on the other matters to be voted upon will have the same effect as a vote “against” such proposal. Broker non-votes will not affect the outcome of any of the matters to be voted upon at the Annual Meeting.A “broker non-vote” occurs when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the shares as to how to vote on matters deemed “non-routine.”Generally, if shares are held in street name, the beneficial owner of the shares is entitled to give voting instructions to the broker or nominee holding the shares.If the beneficial owner does not provide voting instructions, the broker or nominee can still vote the shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters.Under the rules and interpretations of NASDAQ, “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, election of directors (even if not consented) and matters that relate to executive compensation. - 1 - All shares of Common Stock represented by properly executed proxies that are returned and not revoked will be voted in accordance with the instructions, if any, given therein.If no instructions are provided in a proxy, the shares of Common Stock represented by such proxy will be voted FOR the Board’s nominees for director, FOR the ratification of the appointment of EisnerAmper LLP, FOR the non-binding advisory resolution supporting the compensation of our named executive officers, and ONE YEAR for the non-binding advisory resolution regarding the frequency of future non-binding advisory votes relating to future named executive officer compensation, and in accordance with the proxy-holder’s best judgment as to any other matters raised at the Annual Meeting. At the close of business on April 26, 2013, there were 4,604,887 shares of Common Stock outstanding and eligible for voting at the Annual Meeting. Each stockholder of record is entitled to one vote for each share of Common Stock held on all matters that come before the Annual Meeting.Only stockholders of record at the close of business on April 26, 2013, are entitled to notice of, and to vote at, the Annual Meeting. Revocability of Proxy A stockholder who has given a proxy may revoke it at any time prior to its exercise by giving written notice of such revocation to the Secretary of the Company, by executing and delivering to the Company a later dated proxy reflecting contrary instructions, or by appearing at the Annual Meeting and taking appropriate steps to vote in person. No Dissenter’s Rights Under Delaware law, stockholders are not entitled to dissenter’s rights of appraisal with respect to any of the matters to be voted upon at the Annual Meeting. PROPOSAL 1 ELECTION OF DIRECTORS The bylaws of the Company provide that each director serves from the date of election until the next annual meeting of stockholders and until his successor is duly elected and qualified.The specific number of directors is set by a resolution adopted by a majority of the entire Board of Directors.The maximum number of directors is currently fixed at seven and the number of directors is currently six.The Company has nominated six persons consisting of Mitchell Binder, Wayne Cadwallader, Fredric Gruder, Bernard Karcinell, Sohail Malad and Lawrence Rainville, each a current director, for re-election to the Board of Directors.Proxies cannot be voted for a greater number of persons than the number of nominees named. The persons named in the accompanying proxy card intend to vote for the election of the nominees listed herein as directors, unless the stockholder indicates to the contrary on the proxy card.Each nominee has consented to serve if elected.The Board of Directors has no reason to believe that any nominee will not serve if elected, but if any of them should become unavailable to serve as a director and if the Board of Directors designates a substitute nominee or nominees, the persons named as proxies will vote for the substitute nominee or nominees designated by the Board of Directors. - 2 - The following table sets forth certain information with respect to the nominees and executive officers of the Company and is based on the records of the Company and information furnished to it by such persons. Reference is made to the section of this Proxy entitled, “Security Ownership of Certain Beneficial Owners and Management,” for information pertaining to stock ownership by the nominees and executive officers of the Company. Name of Nominee Age Independent Position Mitchell Binder 57 No President, Chief Executive Officer and Director David Goldman 43 N/A Chief Financial Officer and Treasurer Mark Tublisky 74 N/A Secretary David Gutman 61 N/A President and Chief Operating Officer of Tulip Development Laboratory, Inc. Kenneth Ice 51 N/A Vice President of Business Development of the Orbit Electronics Group and President of Integrated Combat Systems, Inc. Ronald Storm 71 N/A President of Behlman Electronics, Inc. Karl Schmidt 51 N/A Executive Vice President and Chief Operating Officer of Behlman Electronics, Inc. Wayne Cadwallader 56 Yes Director Fredric Gruder 67 Yes Director Bernard Karcinell 74 Yes Director Sohail Malad 38 Yes Director Lawrence Rainville 63 Yes Director Biographical Information Mitchell Binder has been President and Chief Executive Officer since January 1, 2011. Prior thereto, he was Executive Vice President of the Company since 2006, Vice President-Finance from 1986 to 2006 and its Chief Financial Officer from 1983 to December 2010.He has been a director of the Company since 1985.Mr. Binder has held various positions with the Company since 1983, including Treasurer and Assistant Secretary from 1983 to March 1995. In light of Mr. Binder’s financial background and his extensive knowledge of our Company’s business developed over the course of his long career at our Company, the Board has concluded he should be re-elected to the Board of Directors. David Goldman has been Chief Financial Officer since January 1, 2011. Prior thereto, he was Treasurer of the Company since June 2004 and Controller from April 2003 to December 2010.Prior thereto, he was Assistant Controller of Frequency Electronics, Inc., a commercial and defense electronics supplier, from April 1999 until April 2003 and Accounting Supervisor from May 1995 to April 1999. - 3 - Mark Tublisky has been Secretary of the Company since March 2003 and was President of Behlman Electronics, Inc. from the time of its acquisition by the Company from Astrosystems, Inc. in 1996 until his retirement in May 2012. David Gutman has been President and Chief Operating Officer of Tulip Development Laboratory, Inc. (“TDL”) since August 2008.Prior thereto, he was Vice President, Operations and Business Development for Aydin Displays from 2000 to 2007. Kenneth J. Ice has been Vice President of Business Development of the Orbit Electronics Group since June 2012 and President of Integrated Consulting Services, Inc. d/b/a Integrated Combat Systems (“ICS”) since its acquisition by the Company on December 31, 2007.Prior thereto, he had been Chief Executive Officer of ICS since 1995. Ronald Storm has been President of Behlman Electronics, Inc. (“Behlman”) since May 2012. Prior thereto, he was Behlman’s Vice President of Sales and Marketing since 1991. Karl Schmidt has been Executive Vice President and Chief Operating Officer of Behlman Electronics, Inc. since May 2012 and Vice President of Operations of the Orbit Instrument Division since July 2011. Prior thereto, he was Behlman’s Vice President of Operations since its acquisition by the Company from Astrosystems, Inc. in 1996. Wayne Cadwallader has been a director of the Company since February 2013. Mr. Cadwallader is currently Managing Partner-Research with Elkhorn Partners Limited Partnership (“Elkhorn”), an investment fund focused on companies in a variety of industries. Elkhorn beneficially owns 920,607 shares or 20% of Orbit’s common stock as of April 15, 2013. Mr. Cadwallader also serves on the Board of COMARCO, INC. From October 2000 to June 2012, Mr. Cadwallader served as a Senior Investment Analyst for Hamblin Watsa Investment Counsel Ltd., a subsidiary of Fairfax Financial Ltd. In light of Mr. Cadwallader’s extensive finance background, our board has concluded that Mr. Cadwallader should be re-elected to our Board of Directors. Fredric Gruder has been a director of the Company since March 2008.Mr. Gruder, an attorney at law, has been a sole practitioner since December 2001. He specializes in mergers and acquisitions and corporate/securities law. He is a graduate of Yale Law School and from July 1998 through July 2006, served on the Board of Directors of Harvey Electronics, Inc., a specialty retailer and custom installer of high quality audio/video consumer electronics and home theater products. In light of Mr. Gruder’s extensive corporate and securities law background, his merger and acquisitions experience and his service on other public boards, the Board has concluded that Mr. Gruder should be re-elected to the Board of Directors. Bernard Karcinell has been a director of the Company since 2000.Mr. Karcinellis a retired certified public accountant.He performs financial advisory services to several individuals and corporations.Prior thereto, he was a Partner at KPMG LLP and former President and CEO of Designcraft Jewel Industries and CCR Video Corp. In light of Mr. Karcinell’s extensive knowledge of and experience in accounting, auditing and financial reporting matters, the Board has concluded that Mr. Karcinell should be re-elected to the Board of Directors. Sohail Malad has been a director of the Company since July 2007.Since 2011, Mr. Malad has served as Senior Director for TransUnion, LLC, an information and risk management solution provider. Prior thereto, he served as a partner for Monarch Partners an advisory and investment firm from 2006 through 2011. From 2004 through 2006, Mr. Malad was a consultant with the Los Angeles office of the Boston Consulting Group. In light of Mr. Malad's extensive finance background, his experience in due diligence related to merger and acquisitions, our board has concluded that Mr. Malad should be re-elected to our Board of Directors. - 4 - Lawrence Rainville has been a director of the Company since December 2011. Mr. Rainville was a senior program manager for spaceborne and airborne early warning programs at Raytheon Company from 1990 until his retirement in 2009 where he led increasingly complex domestic and international programs for the US Navy, US Air Force and the United Kingdom Royal Air Force. Prior thereto, Mr. Rainville was an engineering manager at Raytheon from 1986 through 1990 in an organization formed to provide specialized computer systems to the US military.In light of Mr. Rainville’s extensive experience in the defense industry, the Board has concluded that Mr. Rainville should be re-elected to the Board of Directors. We believe that the nominees for our Board of Directors provide an appropriate mix of experience and skills relevant to the size and nature of our business.As more specifically described in such person’s individual biographies set forth above, the directors possess relevant and industry-specific experience and knowledge, which we believe enhances the Board’s ability to oversee, evaluate and direct our overall corporate strategy. There are currently no family relationships among any of the directors or executive officers of the Company. The Company’s executive officers serve in such capacity at the pleasure of the board. There were no legal proceedings involving the nominees to the Board of Directors in the past ten years. Stockholder Vote Required Election of each director requires a plurality of the votes of the shares of Common Stock present in person or requested by proxy at the meeting and entitled to vote on the election of directors. The Board of Directors recommends a vote “FOR” the election of each of the nominees for election to the Board of Directors named above. Information about the Board of Directors The Board of Directors (the “Board”) held eight (8) meetings and acted three (3) times by unanimous written consent during the fiscal year ended December 31, 2012.Everyone who was a director at the time the meeting was held attended at least 75% of the Board and its committee meetings. Wayne Cadwallader was elected to the Board of Directors on February 5, 2013 after all meetings in 2012 had already been held.Pursuant to the terms of the Company’s acquisition of Integrated Combat Systems, Inc., Kenneth Ice, ICS’ President, is entitled to attend all Board meetings as long as he remains employed by the Company. The Company's 2012 annual meeting was attended by all of the Company’s directors at that time except for Bruce Reissman who resigned as a director as of July 31, 2012. Attendance at the Company's annual meetings is strongly encouraged although, it is not mandatory. Stockholders may contact the Board by mail addressed to the entire Board, or to one or more individual directors, at 80 Cabot Court, Hauppauge, New York 11788, Attn: Secretary. All communications directed to the Board or individual directors in this manner will be relayed to the intended recipients. - 5 - Board Leadership The Board has no formal policy with respect to separation of the positions of Chairman and Chief Executive Officer or with respect to whether the Chairman should be a member of management or an independent director, and believes that these are matters that should be discussed and determined by the Board from time to time. Currently, we do not have a Chairman of the Board of Directors. Risk Management The Board believes that risk management is an important component of the Company’s corporate strategy. While the Board assesses specific risks at its committee levels, the Board, as a whole, oversees our risk management process, and discusses and reviews with management major policies with respect to risk assessment and risk management. The Board is regularly informed through its interactions with management and committee reports about risks we face in the course of our business including economic, financial, operational, legal and regulatory risks. Committees of the Board of Directors The Board has established an Audit Committee, Nominating and Corporate Governance Committee and Compensation Committee to assist it in the discharge of its responsibilities.The principal responsibilities of each committee and the members of each committee are described below.Actions taken by any committee of the Board are reported to the Board. Audit Committee The Audit Committee of the Board currently consists of Bernard Karcinell, Lawrence Rainville, Sohail Malad and Fredric Gruder. The Board annually reviews the NASDAQ Stock Market listing requirement standards for Audit Committee membership and has determined that all members of the Audit Committee meet all NASDAQ Stock Market listing standards for Audit Committee membership, and are independent as defined in Rule 5605(c)(2)(A)(i) and (ii) of the NASDAQ Stock Market listing standards. The Board has determined that Bernard Karcinell is an “audit committee financial expert” as defined under the rules of the Securities and Exchange Commission (“SEC”).The Audit Committee held five (5) meetings during the fiscal year ended December 31, 2012.Each year it recommends the appointment of a firm of independent public accountants to examine the financial statements of the Company and its subsidiaries for the coming year.In making this recommendation, it reviews the nature of audit services rendered, or to be rendered, to the Company and its subsidiaries.The Audit Committee reviews with representatives of the independent public accountants the auditing arrangements and scope of the independent public accountants’ examination of the financial statements, results of those audits, their fees and any problems identified by the independent public accountants regarding internal accounting controls, together with their recommendations.It also meets with the Company’s Chief Financial Officer to review reports on the functioning of the Company’s programs for compliance with its policies and procedures regarding ethics and those regarding financial controls.The Audit Committee is also prepared to meet at any time upon request of the independent public accountants or the Chief Financial Officer to review any special situation arising in relation to any of the foregoing subjects.Pursuant to the rules mandated by the SEC and the NASDAQ listing standards, as amended, the Board has adopted an Audit Committee Charter which sets forth the composition of the Audit Committee, the qualifications of Audit Committee members and the responsibilities and duties of the Audit Committee.A copy of the Audit Committee Charter will be provided to any person without charge upon written request to the Company’s address to the attention of the Secretary.A copy of the Audit Committee Charter is available at www.orbitintl.com.Select the “Investor Relations” button. - 6 - Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee was formed in March 2003 and held one (1) meeting and also met on an informal basis during the fiscal year ended December 31, 2012. The Committee currently consists of Sohail Malad, Bernard Karcinell, Wayne Cadwallader and Lawrence Rainville, each of whom is independent as such term is defined in Rule 5605(a)(2) of the NASDAQ Stock Market listing standards. The Committee evaluates the appropriate size of the Board, recommends a change in the composition of members of the Board to reflect the needs of the business, interviews prospective candidates and formally proposes the slate of directors to be elected at each Annual Meeting of Stockholders.A copy of the Nominating and Corporate Governance Committee’s charter accompanies the Company’s proxy statement filed on April 28, 2004 as Appendix A thereto. When considering whether directors and nominees have the experience, qualifications, attributes or skills, taken as a whole, to enable the Board of Directors to satisfy its oversight responsibilities effectively in light of the Company’s business and structure, the Nominating and Corporate Governance Committee focuses primarily on each person’s background and experience as reflected in the information discussed in each of the directors’ individual biographies set forth above.The Nominating and Corporate Governance Committee annually reviews and makes recommendations regarding the composition and size of the Board so that the Board consists of members with the proper expertise, skills, attributes, and personal and professional backgrounds needed by the Board, consistent with applicable regulatory requirements. The Nominating and Corporate Governance Committee believes that all directors, including nominees, should possess the highest personal and professional ethics, integrity, and values, and be committed to representing the long-term interests of our stockholders. The Nominating and Corporate Governance Committee will consider criteria including the nominee’s current or recent experience as a senior executive officer, whether the nominee is independent, as that term is defined in existing independence requirements of the SEC, the business, scientific or engineering experience currently desired on the Board, geography, the nominee’s industry experience, and the nominee’s general ability to enhance the overall composition of the Board. The Nominating and Corporate Governance Committee does not have a formal policy on diversity; however, in recommending directors, the Board considers the specific background and experience of the Board members and other personal attributes in an effort to provide a diverse mix of capabilities, contributions and viewpoints which the Board believes enables it to function effectively as the Board of Directors of a company with our size and nature of its business. Although the Nominating and Corporate Governance Committee has not established minimum qualifications for director candidates, it will consider, among other factors: • Broad experience; diversity, • Judgment, skill, and integrity, • Understanding of the Company’s business environment, • Experience with businesses and other organizations of comparable size, • Ability to make independent analytical inquiries, • The interplay of the candidate’s experience with the experience of other Board members, • The extent to which the candidate would be a desirable addition to the Board and any committees of the Board, - 7 - • Willingness to devote adequate time to the Board, and • Whether a particular candidate is independent under the NASDAQ Stock market listing standards. The Nominating and Corporate Governance Committee will consider all director candidates recommended by stockholders. Any stockholder who desires to recommend a director candidate may do so in writing, giving each recommended candidate’s name, biographical data and qualifications, by mail addressed to the Chairman of the Nominating and Corporate Governance Committee, in care of Orbit International Corp., 80 Cabot Court, Hauppauge, New York 11788.A written statement from the candidate consenting to being named as a candidate and, if nominated and elected, to serve as a director, must accompany any stockholder recommendation.Members of the Nominating and Corporate Governance Committee will assess potential candidates on a regular basis. Compensation Committee The Compensation Committee of the Board currently consists of Fredric Gruder, Wayne Cadwallader, Sohail Malad and Lawrence Rainville, each of whom is independent as such term is defined in Rule 5605(a)(2) of the NASDAQ Stock Market listing standards.The Compensation Committee held three (3) meetings and also met on an informal basis during the fiscal year ended December 31, 2012. The Committee makes recommendations to the Board as to the salary of the Chief Executive Officer, sets the salaries of the other elected officers and reviews salaries of certain other senior executives.It grants incentive compensation to elected officers and other senior executives and reviews guidelines for the administration of the Company’s incentive programs.The Compensation Committee also reviews and approves or makes recommendations to the Board on any proposed plan or program which would benefit primarily the senior executive group.The Compensation Committee also reviews and approves financial measures and targets for annual incentive plans under employment agreements for the three senior executive officers of the Company. A copy of the Compensation Committee Charter will be provided to any person without charge upon written request to the Company’s address to the attention of the Secretary. A copy of the Compensation Committee Charter is available at www.orbitintl.com. Select the “Investor Relations” button. Corporate Governance General In furtherance of our Board’s goals of providing effective governance of our business and affairs for the long-term benefit of our stockholders and promoting a culture and reputation of the highest ethics, integrity and reliability, our Board of Directors has adopted the following corporate governance measures: ● Charters for our Audit Committee, Nominating and Corporate Governance Committee and Compensation Committee, as described above; ● Code of Ethics; and ● Employee Whistle Blower Policy. The Audit Committee Charter, Compensation Committee Charter, Code of Ethics and Employee Whistle Blower Policy are available, free of charge, on the Company’s website at www.orbitintl.com and in print upon written request to the Company’s address to the attention of the Secretary. The information on our website is not a part of this Proxy Statement. - 8 - Code of Ethics The Board of Directors has adopted a Code of Ethics, which applies to all directors, officers and employees, including the Company’s principal executive officer and principal financial officer.The Code of Ethics addresses, among other things: ● Ethical business conduct; ● Compliance with legal requirements; ● Confidentiality of our business information; ● Use of property; ● Avoidance of conflicts of interest; ● Conduct of our accounting operations, preparation of financial reports, and making of public disclosures; and ● Reporting of any violation of law or the Code of Ethics, unethical behavior, improper or questionable accounting or auditing, or inaccuracy in our financial reports or other public disclosures. Whistle Blower Policy The Audit Committee has adopted a Whistle Blower Policy that governs the receipt, retention and treatment of complaints received by us regarding accounting, internal controls, auditing matters and questionable financial practices. The Whistle Blower Policy is designed to protect the confidential, anonymous submission by our employees of any concerns that they may have regarding questionable accounting or auditing matters. The Whistle Blower Policy permits the reporting of those concerns by various means, including email, letter, or telephone. Complaints will be reviewed under the Audit Committee’s direction, with oversight by the Chairman of the Audit Committee, Compliance Officer or such other persons as the Audit Committee determines to be appropriate. Policies and Procedures Regarding Related Party Transactions All directors and executive officers are required to complete an annual questionnaire. Pursuant to the questionnaire, each director and executive officer is required to disclose each outside relationship, activity and interest that creates a potential conflict of interest. In addition, pursuant to the questionnaire, each director and executive officer is required to disclosure any transactions in which the Company is or is to be a participant, on the one hand, and in which such director or executive officer or any member of his family has a direct or indirect material interest, on the other. The Board of Directors is of the opinion that these procedures are sufficient to allow for the review, approval or ratification of any transactions with related persons that would be required to be disclosed under applicable SEC rules. Complaint Procedure; Communications with Directors The Sarbanes-Oxley Act of 2002 requires companies to maintain procedures to receive, retain and respond to complaints received regarding accounting, internal accounting controls or auditing matters and to allow for the confidential and anonymous submission by employees of concerns regarding questionable accounting or auditing matters. The Company currently has such procedures in place. Any employee of the Company may report concerns regarding these matters in the manner specified in the Company’s Whistle Blower Policy which is posted at the Company’s Hauppauge facility. A printed copy of the Company’s Whistle Blower Policy will be provided to any stockholder upon request to the Company at 80 Cabot Court, Hauppauge, New York 11788, or by telephone (631) 435-8300. Stockholders and any other parties interested in communicating directly with the non-management directors of the Company as a group may do so by writing the Secretary of Orbit International Corp., 80 Cabot Court, Hauppauge, New York 11788. Any communications must state the number of shares of the Company owned by such stockholder. - 9 - REPORT OF THE AUDIT COMMITTEE Management has the primary responsibility for the integrity of the Company’s financial information and the financial reporting process, including the system of internal control over financial reporting. EisnerAmper LLP (“EisnerAmper”), the Company’s independent registered public accounting firm, is responsible for conducting an independent audit of the Company’s financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States) and expressing an opinion on the financial statements based upon the audit. The Audit Committee is responsible for overseeing the conduct of these activities by management and EisnerAmper. As part of its oversight responsibility, the Audit Committee has reviewed and discussed the audited financial statements and the adequacy of financial controls with management and EisnerAmper. The Audit Committee also has discussed with EisnerAmper the matters required to be discussed by Statement on Auditing Standards No. 61, as amended (Communication with Audit Committees). The Audit Committee has received the written disclosures and the letter from EisnerAmper required by the applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant's communication and has discussed with EisnerAmper their firm’s independence. Based upon these reviews and discussions, the Audit Committee recommended to the Board of Directors that the audited financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 for filing with the SEC. Members of the Audit Committee BERNARD KARCINELL FREDRIC GRUDER SOHAIL MALAD LAWRENCE RAINVILLE THE FOREGOING REPORT SHALL NOT BE DEEMED TO BE “SOLICITING MATERIAL” OR TO BE “FILED” WITH THE SECURITIES AND EXCHANGE COMMISSION AND SHOULD NOT BE DEEMED INCORPORATED BY REFERENCE BY ANY GENERAL STATEMENT INCORPORATING BY REFERENCE THIS PROXY STATEMENT INTO ANY FILING UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, EXCEPT TO THE EXTENT THAT THE COMPANY SPECIFICALLY INCORPORATES THIS INFORMATION BY REFERENCE AND SHALL NOT OTHERWISE BE DEEMED FILED UNDER SUCH ACTS. - 10 - EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth, with respect to the Company’s fiscal years ended December 31, 2012, December 31, 2011, and December 31, 2010, all compensation earned by each person who is required to be listed pursuant to Item 402(m)(2) of Regulation S-K. Name and Principal Position Year Salary ($) Bonus($) Stock Awards* Option Awards* Non-Equity Incentive Plan Compensation All Other Compensation Total Mitchell Binder(4) 0 0 0 0 President and Chief 0 0 0 Executive Officer 0 0 0 David Goldman(5) 0 0 0 Chief Financial Officer 0 0 0 and Treasurer 0 0 0 Ronald Storm(6) 0 0 0 President, Behlman 0 0 0 Electronics, Inc. 0 0 0 Karl Schmidt(7) 0 0 0 Executive Vice President, 0 0 0 Behlman Electronics, Inc. 0 0 0 *These columns represent the grant date fair value of the awards as calculated in accordance with FASB ASC 718 (Stock Compensation). Pursuant to SEC rule changes effective February 28, 2010, we are required to reflect the total grant date fair values of the option grants in the year of grant, rather than the portion of this amount that was recognized for financial statement reporting purposes in a given fiscal year, which was required under the prior SEC rules, resulting in a change to the amounts reported in prior Proxy Statements. In April 2010, Mr. Binder received 4,076 shares of Common Stock, valued at $3.68 per share, pursuant to a Long Term Incentive Plan (“LTIP”).The shares vest ratably each January 1 over a three year period provided Mr. Binder is still employed, and are subject to acceleration for death, disability, termination without cause, resignation with good reason, non-renewal or change in control. Non-Equity Incentive Plan Compensation consists of the accrued incentive bonus on pre-tax income as defined in each executive’s employment agreement. See the “All Other Compensation Table” below for additional information. Mr. Binder was named President and Chief Executive Officer as of January 1, 2011. Prior thereto, Mr. Binder was Executive Vice President since 2006 and Chief Financial Officer from 1983 to December 2010. - 11 - Mr. Goldman was named Chief Financial Officer as of January 1, 2011. Prior thereto, Mr. Goldman was Treasurer since 2004 and Controller from April 2003 to December 2010. Mr. Storm was named President of Behlman Electronics, Inc. as of May 4, 2012. Prior thereto, Mr. Storm was Behlman’s Vice President of Sales and Marketing since 1991. Mr. Schmidt was named Executive Vice President and Chief Operating Officer of Behlman Electronics, Inc. as of May 4, 2012 and Vice President of Operations of the Orbit Instrument Division in July 2011. Prior thereto, Mr. Schmidt was Behlman’s Vice President of Operations since its acquisition by the Company from Astrosystems, Inc. in 1996. All Other Compensation Table The following table describes each component of the “All Other Compensation” in the Summary Compensation Table set forth above. Name of Executive 401(K) Plan Contributions Life Insurance Premiums Car Lease/ Car Usage Long Term Disability Premium Long Term Care Premium Medical Reimb Plan Total $ - $ - $ $ M. Binder $ - $ $ $ - $ $ - $ $ D. Goldman $ - $ $ - $ $ $ - $ - - $ $ $ - $ - - $ $ R. Storm $ - $ - - $ $ $ - $ $ - $ $ $ - $ $ - $ $ K. Schmidt $ - $ $ - $ $ Employment Agreement The full text of the Employment Agreement for Mitchell Binder (the ”Binder Employment Agreement or Agreement”)is filed as an Exhibit to the Company’s Current report on Form 8-K for August 22, 2011 and is incorporated by reference herein.The following discussion provides a summary of the material terms of the Agreement, which discussion is qualified in its entirety by reference to the entire text of the Agreement. - 12 - The Binder Employment Agreement On August 22, 2011, the Company entered into the Binder Employment Agreement. The Agreement provides for an annual base salary of $349,000 ("Base Salary"). The term of theAgreement is from June 1, 2011 to December 31, 2014 (the "Term").Mr. Binder is eligible to participate in an executive annual incentive plan ("AIP") that is approved by the Company's Compensation Committee.Pursuant to such AIP, for each year during the Term, Mr. Binder can receive up to 150% of his Base Salary, with an annual target incentive of 50% of Base Salary, based on the satisfaction of certain objectives approved by the Board each year during the Term. In addition, Mr. Binder may be awarded discretionary bonuses during the Term by the Company’s Compensation Committee, at its sole discretion. Mr. Binder is entitled to receive other benefits under the Agreement, including vehicle expenses, and is entitled to participate in employee and/or executive benefit plans on the same basis as these benefits are made to other senior company executives. During the Term, the Company maintains life insurance on Mr. Binder in the amount of one million dollars. If the Company; (i) decides not to extend the Agreement beyond the Term, (ii) terminates Mr. Binder without Cause, (iii) Mr. Binder resigns for Good Reason (as those terms are defined in the Binder Employment Agreement), (iv) the Company sells all or substantially all of its assets and the Agreement is not expressly assumed by the purchaser or (v) the Agreement does not remain an obligation of the Company or its successor in any merger, consolidation or other similar agreement, Mr. Binder is entitled to receive a severance amount equal to 2.65 multiplied by his Base Salary (which, for purposes of the calculation of the severance amount, was reduced by $50,000 on December 31, 2012 and will be further reduced by $50,000 on each December 31 thereafter). In addition, all non-vested shares or options shall accelerate and vest on the date of termination and health insurance coverage will be provided for two years after termination. Mr. Binder is subject to certain non-competition and non-solicitation provisions in the Agreement that extend for a period of two years following the termination of the Term. Outstanding Equity Awards at Fiscal Year End 2012 The table on the following page summarizes, for each of the executive officers named in the Summary Compensation Table, grants of stock options and restricted stock outstanding at December 31, 2012. The market value of the stock awards is based on the closing market price of our stock on December 31, 2012 which was $3.23. - 13 - Outstanding Equity Awards at Year-End Option Awards Stock Awards (A)(B) Option Grant Date # Exercisable # Unexercisable Option Exercise Price Option Expiration Date Stock Award Date Number of Shares Not Vested Market Value Not Vested Equity Incentive Plan Awards Value of Unearned Shares M. Binder 7/29/2003 - $ 7/29/2013 - 6/25/2004 - $ 6/25/2014 - - - 2/13/2009 (C) $ 2/13/2014 - - - 10/13/2004 $ 4/13/2010 $ D. Goldman 6/27/2003 - $ 6/27/2013 - R. Storm 7/29/2003 - $ 7/29/2013 - K. Schmidt 7/29/2003 - $ 7/29/2013 - (A) In October 2004, Mr. Binder received 93,750 shares of Common Stock, valued at $5.32 per share, the fair market value of the stock on the date of grant.The shares were awarded as a retention award to remain with the Company for ten years.The shares are held in escrow, subject to forfeiture and vest over ten years.The shares vest provided Mr. Binder is still employed, and are subject to acceleration for death, disability, termination without cause, resignation with good reason, non-renewal or a change of control (as defined in the Stock Escrow Agreement), as follows: (i) 28,125 shares, which vested at October 13, 2007 and (ii) 9,375 shares, which vest each year for the years October 13, 2008 through October 13, 2014. (B) In April 2010, Mr. Binder received 4,076 shares of Common Stock, valued at $3.68 per share, pursuant to a LTIP.The shares vest ratably each January 1 over a three year period, provided Mr. Binder is still employed, and are subject to acceleration for death, disability, termination without cause, resignation with good reason, non-renewal or change in control. (C) On February 13, 2009, 112,500 of Mr. Binder’s stock options at an exercise price of $1.92 per share, which were scheduled to expire on March 27, 2010, were cancelled by the Compensation Committee.On the same date, the Compensation Committee granted to Mr. Binder 85,000 stock options at an exercise price of $2.00 per share, which are scheduled to expire on February 12, 2015.The vesting schedule of the option is as follows:one-sixth vested on February 13, 2009 and one-sixth vests on February 13 of each year thereafter through 2014. - 14 - Option Exercises and Stock Vested This table provides information about any options that were exercised or any stock that vested in 2012. Option Awards Stock Awards Name of Executive # of Shares Acquired on Exercise Value Realized on Exercise # of Shares Acquired on Vesting Value Realized on Vesting M. Binder - - $ Compensation of Directors Directors of the Company who are not employed by the Company received director fees of $5,000 per quarter ($20,000 per annum).Beginning January 1, 2013, director fees increased to $6,250 per quarter ($25,000 per annum). Employee directors are not compensated for services as a director.All directors are reimbursed for expenses incurred on behalf of the Company.The following table sets forth compensation earned or paid to each non-employee director during 2012: Stock Non-Equity All Fees Earned or Stock Option Incentive Other Name Paid in Cash Awards Awards Plan Comp. Compensation Total Bernard Karcinell $ - $ Sohail Malad $ - $ Fredric Gruder $ - $ Lawrence Rainville $ - $ Wayne Cadwallader (1) - Mr. Cadwallader was elected to the Board of Directors on February 5, 2013. Compensation Committee Interlocks and Insider Participation The Compensation Committee of the Board of Directors is responsible for determining the compensation of executive officers of the Company, as well as compensation awarded pursuant to the Company’s Plans. Messrs. Gruder, Karcinell, Malad and Rainville served on the Compensation Committee during 2012, with Mr. Gruder serving as Chairman. Mr. Cadwallader replaced Mr. Karcinell on the Compensation Committee in March 2013. No member of the Compensation Committee is or has been an officer or employee of the Company or any of its subsidiaries. In addition, no member of the Compensation Committee had any relationships with the Company or any other entity that require disclosure under the proxy rules and regulations promulgated by the SEC. - 15 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of April 15, 2013, certain information with respect to persons known by the Company to be the beneficial owners of more than 5% of the Common Stock. Beneficial Ownership of Common Stock Number of Percentage of Name and Address Shares Class Elkhorn Partners Limited Partnership (1) % 222 Skyline Drive Elkhorn, NE 68022 Bruce Reissman (2) % 323 Doral Court Jericho, NY 11753 Atlas Capital Management (3) % 8214 Westchester Drive, Suite 650 Dallas, TX 75225 Based on a Form 4 filed by Elkhorn Partners Limited Partnership with the SEC on April 9, 2013. Wayne Cadwallader, a Director of the Company, is also Managing Partner - Research of Elkhorn Partners Limited Partnership. Based on a Form 4 filed by Bruce Reissman with the SEC on February 3, 2012. Based on a Schedule 13G filed by Atlas Capital Management with the SEC on February 10,2012. Ownership by Directors and Executive Officers The following table sets forth, as of April 15, 2013, information concerning the beneficial ownership of Common Stock by each director, each of the executive officers named in this proxy statement and all current directors and executive officers as a group.Under rules of the SEC, persons who have power to vote or dispose of securities, either alone or jointly with others, are deemed to be the beneficial owners of such securities.Each person reflected in the table below has both sole voting and investment power with respect to the shares included in the table, except as described in the footnotes below. - 16 - Number of Shares Owned Shares Subject to Percent Name of Beneficial Owner** Directly or Indirectly Exercisable Options Total of Class (7) Mitchell Binder, President and Chief Executive Officer (1) % David Goldman, Chief Financial Officer and Treasurer (2) * Mark Tublisky, Secretary 0 * David Gutman, President, Chief Operating Officer, Tulip Development Laboratory, Inc. (3) 0 * Kenneth Ice, President Integrated Combat Systems, Inc. (4) 0 % Ronald Storm, President Behlman Electronics , Inc. (5) % Karl Schmidt, Executive Vice President, Behlman Electronics, Inc. (6) * Bernard Karcinell, Director 0 * Sohail Malad, Director 0 0 0 * Fredric Gruder, Director 0 0 0 * Lawrence Rainville, Director 0 0 0 * Wayne Cadwallader (8) 0 0 0 * All officers and directors as a group (12 persons) % * Less than one percent ** Address is c/o Orbit International Corp., 80 Cabot Court, Hauppauge, New York 11788 Includes 58,750 restricted shares subject to forfeiture. Does not include options to purchase 14,166 shares of Common Stock not currently exercisable. Includes 20,000 restricted shares subject to forfeiture. Includes 10,000 restricted shares subject to forfeiture. Includes 10,000 restricted shares subject to forfeiture. Includes 25,000 restricted shares subject to forfeiture. Includes 25,000 restricted shares subject to forfeiture. Based on 4,612,592 shares issued and outstanding as of April 15, 2013. Except as otherwise noted in the footnotes to this table, the named person owns directly and exercises sole voting and investment power over the shares listed as beneficially owned by such person. Includes any securities that such person has the right to acquire within sixty days pursuant to options, warrants, conversion privileges or other rights. Mr. Cadwallader is the Managing Partner - Research of Elkhorn Partners Limited Partnership which beneficially owns 920,607 shares of the Company's common stock as of April 15, 2013. Mr. Cadwallader does not beneficially own any shares of the Company. - 17 - PROPOSAL 2 INDEPENDENT ACCOUNTANTS Ratification of Appointment of Auditors The Board, upon the recommendation of the Audit Committee, has appointed EisnerAmper LLP (“EisnerAmper”) as independent accountants for the Company to audit the books and accounts of the Company for the current fiscal year ending December 31, 2013. Representatives of EisnerAmper are expected to be available at the meeting to respond to appropriate questions and will be given the opportunity to make a statement if they desire to do so. If the stockholders do not ratify the appointment of this firm, the appointment of another firm of independent certified public accountants will be considered by the Board of Directors.Even if the selection is ratified, the Audit Committee may, in its discretion direct the appointment of a different independent registered public accounting firm at any time during the year if itdetermines that doing so is in the best interests of the Company and its stockholders. Audit Fees and Audit Related Fees In accordance with the Audit Committee’s charter and pursuant to SEC rules, the Audit Committee reviewed all services performed by EisnerAmper, LLP for the Company in its fiscal years ended December 31, 2012 and 2011, within and outside the scope of their quarterly and annual auditing function. The aggregate fees billed and to be billed by the Company’s independent auditors for each of the last two fiscal years are as follows: December 31, 2012 December 31, 2011 Audit fees - EisnerAmper LLP $ $ Tax fees – EisnerAmper LLP $ $ Audit fees consist of fees related to professional services rendered during 2012 and 2011 in connection with the audit of our annual financial statements, the review of interim financial statements included in each of our Quarterly Reports on Form 10-Q, and other professional services provided by our registered public accounting firm in connection with statutory or regulatory filings or engagements. Audit Committee Pre-Approval Policy EisnerAmper was retained to audit the Company’s consolidated financial statements for the years ended December 31, 2012 and 2011. In addition, EisnerAmper was retained to provide other auditing and advisory services in the 2012 and 2011 fiscal years. EisnerAmper has to maintain objectivity and independence in its audit of the financial statements. To minimize relationships that could appear to impair the objectivity of EisnerAmper, the Audit Committee has restricted the non-audit services that EisnerAmper may provide to primarily tax services, merger and acquisition due diligence and audit services. The Audit Committee has also determined that the Company obtain even these non-audit services from EisnerAmper only when the services offered by EisnerAmper are more effective or economical than services available from other service providers. - 18 - The Audit Committee also has adopted policies and procedures for pre-approving all non-audit work performed by EisnerAmper or any other accounting firms. Specifically, the audit committee has pre-approved the use of EisnerAmper for specific types of services within the following categories of non-audit services: merger and acquisition due diligence and audit services; tax services; internal control reviews; and reviews and procedures that are requested of EisnerAmper. In each case, the Audit Committee has also set a specific annual limit on the amount of such services which we would obtain from EisnerAmper, and has required management to report the specific engagements to the Committee on a quarterly basis and to obtain specific pre-approval from the Audit Committee for all engagements. The Board of Directors deems the ratification of the appointment of EisnerAmper LLP as the auditors for the Company to be in the Company’s best interest and recommends a vote “FOR” such ratification. - 19 - PROPOSAL 3 APPROVAL OF ADVISORY RESOLUTION SUPPORTING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS General Pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), and Section 14A of the Securities Exchange Act of 1934, as amended, the Company is asking its stockholders to vote, on an advisory basis, to approve the compensation of its named executive officers as described in this Proxy Statement. This proposal, commonly known as a “say-on-pay” proposal, gives the Company’s stockholders the opportunity to express their views on the compensation of the Company’s Named Executive Officers. For purposes of this Proxy Statement, the following Company executives are referred to collectively as the “Named Executive Officers”: Mitchell Binder, David Goldman, Ronald Storm and Karl Schmidt. Compensation Program and Philosophy Our executive compensation program is designed to attract, reward and retain key employees, including our Named Executive Officers, who are critical to the Company’s long-term success. Stockholders are urged to read the “Executive Compensation” section of this Proxy Statement for greater detail about the Company’s executive compensation programs, including information about the fiscal year 2012 compensation of the Named Executive Officers. The Company is asking the stockholders to indicate their support for the compensation of the Company’s Named Executive Officers as described in this Proxy Statement by voting in favor of the following resolution: RESOLVED, that the stockholders approve the compensation of the Named Executive Officers of Orbit International Corp., as disclosed in the “Executive Compensation”, the Summary Compensation Table and the related compensation tables, notes and narrative in the Proxy Statement for the Company’s 2013 Annual Meeting of Stockholders. Even though this say-on-pay vote is advisory and therefore will not be binding on the Company, the Compensation Committee and the Board of Directors value the opinions of the Company’s stockholders. Accordingly, to the extent there is a significant vote against the compensation of the Named Executive Officers, the Board of Directors will consider stockholder concerns and the Compensation Committee will evaluate what actions may be necessary or appropriate to address those concerns. You may vote “for,” “against,” or “abstain” from the proposal to approve on an advisory basis the compensation of our Named Executive Officers. The Board of Directors unanimously recommends a vote “FOR” supporting the compensation of our named executive officers. - 20 - PROPOSAL 4 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION General Pursuant to the Dodd-Frank Act, and Section 14A of the Securities Exchange Act of 1934, as amended, the Company is also asking its stockholders to provide their input with regard to the frequency of future stockholder advisory “say on pay” votes on the compensation of future named executive officers, such as the proposal contained in Proposal 3 above. In particular, we seek your input on whether the advisory vote on executive compensation should occur once every year, every two years or every three years. After considering this agenda item, the Board of Directors has determined that an advisory vote on executive compensation every one year is the appropriate interval for conducting and responding to a “say on pay” vote.By providing an advisory vote on executive compensation every year, stockholders will be able to provide the Company with direct, annual input on its compensation philosophy, policies and practices. Vote Required Pursuant to this non-binding advisory vote on the frequency of future non-binding advisory votes on named executive officer compensation, stockholders will be able to specify one of four choices for this proposal on the proxy card or voting instruction: one year, two years, three years or abstain. Even though your vote is advisory and therefore will not be binding on the Company, the Board of Directors and the Compensation Committee value the opinions of our stockholders and will consider the stockholder vote on the frequency of the vote on the future compensation of our future named executive officers. Nevertheless, the Board of Directors may decide to hold a non-binding advisory vote on future compensation of future named executive officers more or less frequently than the option voted by the stockholders. The Board of Directors unanimously recommends that you vote for “One Year” as the preferred frequency for the approval of the non-binding advisory resolution of the future compensation of the Company’s future named executive officers. - 21 - SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires the Company’s directors and executive officers, and persons who beneficially own more than ten percent of a registered class of the Company’s equity securities, to file with the SEC initial reports of ownership and reports of changes in ownership of Common Stock and the other equity securities of the Company.Officers, directors, and persons who beneficially own more than ten percent of a registered class of the Company’s equities are required by the regulations of the SEC to furnish the Company with copies of all Section 16(a) forms they file.To the Company’s knowledge, based solely on review of the copies of such reports furnished to the Company, during the fiscal year ended December 31, 2012, all Section 16(a) filing requirements applicable to its officers, directors, and greater than ten percent beneficial owners were complied with except for the following: reports filed on Form 3 on September 10, 2012 by Mr. Storm and Mr. Schmidt to report initial stock ownership, which were not filed timely. STOCKHOLDER PROPOSALS No person who intends to present a proposal for action at a forthcoming stockholders' meeting of the Company may seek to have the proposal included in the proxy statement or form of proxy for such meeting unless such person (a) is a record beneficial owner of at least 1% or $2,000 in market value of shares of Common Stock, has held such shares for at least one year at the time the proposal is submitted, and such person shall continue to own such shares through the date on which the meeting is held, (b) provides the Company in writing with such person’s name, address, the number of shares held by such person and the dates upon which such person acquired such shares with documentary support for a claim of beneficial ownership and a statement that such person intends to continue to hold the shares through the date of the meeting, (c) notifies the Company of such person’s intention to appear personally at the meeting or by a qualified representative under Delaware law to present such person’s proposal for action, and (d) submits such person’s proposal timely.A proposal to be included in the proxy statement or proxy for the Company's next annual meeting of stockholders will be submitted timely only if the proposal has been received at the Company's executive offices at 80 Cabot Court, Hauppauge, New York 11788 no later than February 22, 2014.If the date of such meeting is changed by more than 30 calendar days from the date such meeting is scheduled to be held under the Company's By-Laws, or if the proposal is to be presented at any meeting other than the next annual meeting of stockholders, the proposal must be received at the Company's principal executive office at a reasonable time before the solicitation of proxies for such meeting is made. Even if the foregoing requirements are satisfied, a person may submit only one proposal of not more than 500 words including any accompanying statement.A supporting statement is required if requested by the proponent for inclusion in the proxy materials, and under certain circumstances enumerated in the SEC's rules relating to the solicitation of proxies.The Company may be entitled to omit the proposal and any statement in support thereof from its proxy statement and form of proxy if the foregoing eligibility or procedural requirements are not met or on some other basis such as the proposal deals with a matter relating to the Company’s ordinary business operations. - 22 - DELIVERY OF PROXY MATERIALS TO HOUSEHOLDS As permitted by applicable law, only one copy of this proxy statement and annual report is being delivered to stockholders residing at the same address, unless such stockholders have notified the Company of their desire to receive multiple copies of this proxy statement or the Company's annual report. The Company will promptly deliver, upon oral or written request, a separate copy of this proxy statement and/or the Company's annual report to any stockholder residing at an address to which only one copy of either such document was mailed. Requests for additional copies should be directed to the Company’s Secretary, at the Company’s corporate offices at Orbit International Corp., 80 Cabot Court, Hauppauge, New York 11788, or by telephone at (631) 435-8300. Stockholders who share an address can request the delivery of separate copies of future proxy statements or the Company's annual report upon written request be directed to the Company’s Secretary, at the Company’s corporate offices at Orbit International Corp., 80 Cabot Court, Hauppauge, New York 11788 or by telephone at (631) 435-8300. Stockholders who share an address can request the delivery of a single copy of this proxy statement or a single copy of the Company's annual report upon written request. Such request should be directed to the Company’s Secretary, at the Company’s corporate offices at Orbit International Corp., 80 Cabot Court, Hauppauge, New York 11788 or by telephone at (631) 435-8300. AVAILABILITY OF PROXY MATERIALS The Notice of Annual Meeting, Proxy Statement, and Annual Report on Form 10-K for the fiscal year ended December 31, 2012, are available at www.orbitintl.com.Instead of receiving future copies of our Notice of Annual Meeting, Proxy Statement, and Annual Report on Form 10-K by mail, stockholders of record and most beneficial owners can elect to receive an e-mail that will provide electronic links to these documents.Opting to receive your proxy materials online will save us the cost of producing and mailing documents to your home or business, and also will give you an electronic link to the proxy voting site. OTHER MATTERS The Board of Directors is not aware of any other matters other than those set forth in this proxy statement, that will be presented for action at the meeting.If other matters properly come before the meeting, the persons named as proxies intend to vote the shares they represent in accordance with their best judgment in the interest of the Company. THE COMPANY UNDERTAKES TO PROVIDE ITS STOCKHOLDERS WITHOUT CHARGE A COPY OF THE COMPANY’S ANNUAL REPORT ON FORM 10-K, INCLUDING THE FINANCIAL STATEMENTS AND SCHEDULES FILED THEREWITH.WRITTEN REQUESTS FOR SUCH REPORT SHOULD BE ADDRESSED TO THE OFFICE OF THE SECRETARY, ORBIT INTERNATIONAL CORP., 80 CABOT COURT, HAUPPAUGE, NEW YORK 11788. - 23 - ORBIT INTERNATIONAL CORP. Annual Meeting of Stockholders - June 21, 2013 THIS PROXY IS SOLICITED BY THE BOARD OF DIRECTORS The undersigned stockholder in Orbit International Corp. (the “Corporation”) hereby constitutes and appoints Mitchell Binder and Mark Tublisky and each of them, his/her/its true and lawful attorneys and proxies, with full power of substitution in and for each of them, to vote all shares of the Corporation that the undersigned is entitled to vote at the Annual Meeting of Stockholders to be held at the Sheraton Long Island, 110 Vanderbilt Motor Parkway, Smithtown, New York 11788, on Friday, June 21, 2013, at 10:00 a.m., Eastern Daylight Savings Time, or at any postponement or adjournment thereof, on any and all of the proposals contained in the Notice of the Annual Meeting of Stockholders, with all the powers the undersigned would possess if present personally at said meeting, or at any postponement or adjournment thereof. THIS PROXY WHEN PROPERLY EXECUTED WILL BE VOTED IN THE MANNER DIRECTED HEREIN BY THE UNDERSIGNED STOCKHOLDER.IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED FOR THE NOMINEES LISTED ON THE REVERSE SIDE FOR DIRECTORS, FOR PROPOSAL 2, FOR PROPOSAL 3 AND “ONE YEAR” FOR PROPOSAL 4. (Continued and to be signed and dated on the other side) - 24 - x Please mark your votes as this example The Directors recommend a vote FOR Proposal 1 1. Election of Directors FOR All nominees WITHHOLD AUTHORITY listed (except as marked to vote for all to the contrary, see nominees listed instruction below) at left Mitchell Binder, Wayne Cadwallader Fredric Gruder, Bernard Karcinell, Sohail Malad, and Lawrence Rainville o o INSTRUCTION:To withhold authority to vote for any individual nominee, draw a line through the name of the nominee above. - 25 - The Directors recommend a vote FOR Proposal 2 2. Proposal to ratify EisnerAmper LLP as independent auditors. For Against Abstain o o o The Directors recommend a vote FOR Proposal 3 3. Non-binding advisory proposal approving a resolution supporting the compensation of named executive officers For Against Abstain o o o The Directors recommend a vote of “ONE YEAR” for Proposal 4 4. Non-binding advisory vote on the frequency of an advisory voteon compensation of named executive officers One Year Two Years Three Years Abstain o o o o 5. The above named proxies are granted the authority, in their discretion, to act upon such other matters as may properly come before the meeting or any postponement or adjournment thereof. Dated , 2013 Signature(s) Signature(s) Please sign exactly as your name appears on the stock certificate and return this proxy immediately in the enclosed stamped self-addressed envelope. - 26 -
